\]O\Lll-PL))[\)

10
11
12
13
14
15

16
17
18
19
20
21
22
23
24
25
26

Case 2:07-cv-01807-JLR Document149~2 Filed 03/21/19 Page 1 of 2

UNITED STATES DISTRICT COURT 7
WESTERN DISTRICT OF WASHINGTON, AT SEATTLE

MISSION CAPITAL WORKS`, JNC.,

Plaintiff,
v.

SC RESTAURANTS, INC., et al.

Defendants.

 

 

 

 

Case No. C 07-1807

newell
0RDER FOR RENEWED JUDGMENT

Plaintiff Mission Capital Works, lne. and the judgment assignee, Damon l\/Ialetta,

respectfully moved the Court under F.R.C.P 69 and RCW 6.17.020(3) for renewal of the

1 Judg,ment Creditor

2 Counsel for Judgment Creditor
3 Judgment Debtors

4 Counsel for Judgment Debtors
5 y Original Judgment Amount

ORDER FOR RENEWED JUDGMENT -~l

_ Judgment entered on March 9, 2009 (ECR #141). The judgment is summarized as follows:

Damon Maletta

Miehael Galletch

Puget Sound Business & Litigation
4ll University Street, Ste 1200
Seattle; WA 98101-2519

(206) 374-8500

t SC Restaurants, lnc.;
chhard Sang; Richie Sang;
and Brookes Sang

(none)

$1,578.814.26

PUGET SOUND BUernsS & LITIGATION
411 UNIVERSITY STREET, SUITE 1200
SEATTLE, WASHINGTON 98101
TELEPHONE: (206) 374-8500

Q

 

 

 

10
ll

12`

13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:07-cv-01807-JLR Document 149-2 Fi!ed 03/21/19 Page 2 of 2

6 Payment Reoeived ($ 10,000.00)
(Aug. 20, 2009)

7 Post Judgment lnterest Through $ 110,493.06
March 20, 2019 (28 U.S.C. 1961)

8 Total Revised Judgment Balance $1,679,307.32

The Court having considered said Motion and supporting Amended Declaration of
Richard Davis, as well as the pleadings on file, it it is now therefore:

ORDERED that the judgment against Defendants SC Restaurants, lnc., Riohard Sang,
Rieln`e Sang, and Brookes Sang entered by this Court on March 9, 2009 (ECR #141) is renewed
under RCW 6.17.020(3) for an additional ten (10) year period, in the amounts as set forth in the

judgment summary above.

au v
DATEDthiS ’-l§ day arch 2019.

1 &YU

UNIThi) STAT?s DISTRICT Coti"Rr JUDGE

Presented By:

PUGET SOUND BUSINESS & LITIGATION

draw 16

Michael B. Galletch, WSBA # 29612

Attorney for Plaintiff Mission Capital Worl<s, Inc.
and Judgment Assignee Damon Maletta

411 University Street, Suite 1200

Seattle, WA 98101-2519

(206)898-8040

mike@psbizlit.eom

 

ORDER FOR RENEW’ED JUDGMENT __ 2 PUGET SOUND BUerEss & LITIGATION
411 UNlVERsI'rY S'rREET, SUITE 1200
SEAT'I‘LE, WASH\NGTON 98101
TELEPHONE: (206) 374-8500

 

 

 

